       Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 1 of 26



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND
                          BALTIMORE DIVISION


CONSUMER FINANCIAL
PROTECTION BUREAU,
                                                      Case No. 1-16-cv-03759-ELH
                    Plaintiff,

             v.

ACCESS FUNDING, LLC,
ACCESS HOLDING, LLC,
RELIANCE FUNDING, LLC,
LEE JUNDANIAN,
RAFFI BOGHOSIAN,
MICHAEL BORKOWSKI, and
CHARLES SMITH,

                    Defendants.


             CONSUMER FINANCIAL PROTECTION BUREAU’S
               MEMORANDUM IN SUPPORT OF ITS MOTIONS
        FOR (1) A MODIFICATION OF THE SCHEDULING ORDER AND
           (2) LEAVE TO FILE A SECOND AMENDED COMPLAINT

      Plaintiff, the Consumer Financial Protection Bureau (“Bureau”), respectfully

submits this memorandum in support of its motions to modify the scheduling order and

for leave to file a second amended complaint. These motions follow the late production by

Access Funding, LLC, (“Access Funding”) of tens of thousands of documents from

November 2018 through February 2019 and the completion of depositions in March 2019.

Access Funding’s delayed document production made it impossible for the Bureau to

discover the facts that are the basis for the proposed amendment before the original

June 22, 2018, deadline for the amendment of pleadings.

      The Bureau has good cause for its requests because newly produced documents,

many of which were responsive to requests the Bureau made of Access Funding as early as
          Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 2 of 26



September 2015, together with the March 2019 deposition testimony, revealed information

about the services Access Funding executives and employees provided to consumers and

how, in providing those services, they engaged in unfair, abusive, and deceptive acts and

practices under the Consumer Financial Protection Act of 2010 (“CFPA”).

         The Bureau has diligently sought information from Access Funding since the

inception of its investigation in September 2015 and through discovery. The Bureau could

not know that Access Funding withheld responsive documents until November 2018 at the

earliest. Defendants will suffer little delay or prejudice if the Court grants these motions.

The Bureau does not seek additional time for discovery, and after these motions are

resolved, can proceed to the briefing of pretrial dispositive motions.

         Justice requires that the Bureau be allowed to amend its complaint based on these

newly discovered facts. The proposed Second Amended Complaint is not futile. It includes

additional allegations of fact and additional counts against the Access Funding

Defendants.1 The Bureau alleges that Access Funding provided advice to consumers

regarding their individual financial matters—namely, whether to sell structured-settlement

payments for an immediate lump sum. These allegations establish that Access Funding is a

“covered person” under the CFPA because it provided “financial advisory services.” The

additional counts state that the Access Funding Defendants engaged in unfair, deceptive,

and abusive acts or practices, in violation of §§ 1031 and 1036 of the CFPA, in connection

with these financial-advisory services.




1   The “Access Funding Defendants” are all defendants except Charles Smith.

                                               2
          Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 3 of 26



                                          OVERVIEW

         1. Recently discovered facts support new claims against Access
            Funding.

         Late-produced documents show that Access Funding acted as financial advisors to

consumers. These new documents and related deposition testimony demonstrate that

Access Funding employees interacted with consumers in a much more direct and didactic

way than the Bureau previously understood. The proposed Second Amended Complaint

alleges that Access Funding provided financial advisory services to consumers and in doing

so committed unfair, deceptive, and abusive acts and practices.

         Structured-settlement transfers are complex transactions that require consumers to

sign complicated documents. The consumers in this case, many of whom were victims of

lead-paint poisoning, typically lacked an understanding of the risks posed by Access

Funding’s financial-advisory services. Access Funding offered consumers advice

concerning their financial best interests and purported to evaluate the individualized

benefits of proposed structured-settlement transfers. In explaining the supposed financial

benefit of a particular structured-settlement transfer, Access Funding routinely advised

consumers about the time value of money and the effect of inflation.2

         Specifically, Access Funding trained its sales associates that explaining the so-called

“time value of money” should be used as a sales tactic and that this tactic was the most

important part of any sales call.3 Sales associates advised unsophisticated consumers that

having cash today in a lump sum was a better financial decision than waiting to receive

their payments over time with statements such as “a dollar today is worth more than a

2   See Coll Declaration Exhibits 1 and 2 (hereafter Coll Decl. Ex.).
3   Coll Decl. Ex. 3 at 14.

                                                 3
       Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 4 of 26



dollar tomorrow.”4 One call script also dramatized the nature of the advice sales associates

should give, instructing Access Funding sales associates to “make [consumers] visualize

the dream” and “scare them with the nightmare.”5 Access Funding advised consumers that

receiving a reduced lump-sum payment immediately was financially preferable to receiving

payments over time.6 In fact, Access Funding pushed consumers to choose arrangements

that maximized Access Funding’s profits.7 Access Funding sales associates then minimized

for consumers the importance of receiving independent professional advice regarding the

structured-settlement transfer by regularly referring consumers to Defendant Smith.

       By providing financial advice to consumers regarding their structured-settlement

transfers, Access Funding created relationships with consumers in which consumers

viewed the Access Funding sales associates as a trusted advisor.

       2. The Bureau consistently sought information from Access Funding.

       The Bureau’s motions to modify the scheduling order and for leave to file a Second

Amended Complaint should be granted because Access Funding improperly withheld

documents from the Bureau for over three years. These documents, and the deposition

testimony elicited by the Bureau based on these documents, underpin the new allegations

in the proposed Second Amended Complaint.




4 Coll Decl. Ex. 1 at 8.
5 Coll Decl. Ex. 3 at 14.
6 Coll Decl. Ex. 4 at 14 (“It is your job to take [consumers] to the promise[d] land and paint

the picture of how great life would be if they had a lump sum to buy the things that would
solve their problems.”).
7 Coll Decl. Ex. 1 at 9.


                                              4
        Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 5 of 26



       The Bureau sent its first civil investigative demand (CID) to Access Funding on

September 18, 2015.8 On November 21, 2016, the Bureau filed the complaint that initiated

this lawsuit against Access Funding and the other Defendants.9 The Bureau issued requests

for production of documents to Access Funding on May 7, 2018, and July 27, 2018.10

Access Funding repeatedly stated that it had produced all responsive documents during the

investigation.11 In late November 2018, the Bureau learned from the Maryland Attorney

General’s Office of previously withheld documents and quickly contacted the Defendants.12

On November 30, 2018; January 2, 2019; January 29, 2019; and February 22, 2019, Access

Funding produced a total of nearly 40,000 documents to the Bureau.13 Many of these

documents were responsive to one or more Bureau requests made over the previous three

years and had never been produced before.

              a. The Bureau first requested the documents in September 2015.

       In its very first contact with Access Funding, LLC—by civil investigative demand on

September 18, 2015—the Bureau sought:

     “All policies, procedures, and training materials relating to…consumer sales,

       solicitations, or telemarketing; . . . communications with consumers or third parties

       about consumer transactions; assessing a consumer’s financial needs and use of

       Structured Settlement transfer proceeds; structuring consumer transactions;




8 Coll Decl. ¶ 7.
9 ECF 1.
10 Coll Decl. Exs. 5 and 6.
11 See Coll Decl. Exs. 7 and 8.
12 Coll Decl. Ex. 9.
13 Coll Decl. ¶ 13.


                                             5
        Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 6 of 26



        interest or effective-interest rates, discount rates, and calculations of the same; . .

        .[and] terms or fees associated with consumer transactions,”14

      “All telephone scripts, talking points, and FAQs,”15

      “All written materials, including but not limited to scripts, talking points, outlines,

        guidelines, and FAQs, used by individuals who advise consumers regarding

        Structured Settlements,”16 and

      “All documents (other than contracts or agreements) used to communicate the costs

        and/or benefits to the consumer of a Company product or service.”17

       Counsel for Access Funding and the Bureau exchanged several letters regarding CID

compliance.18 In one letter, dated October 13, 2015, Access Funding’s counsel downplayed

the influence of Access Funding employees on consumers and minimized the amount of

communication between Access Funding and consumers:

       The individual tells Access how much money they need and what their
       payments are, and Access then makes them an offer. If the Company and the
       individual agree on terms, the deal terms are provided in a disclosure
       statement, which is sent via the mail to the annuitant and signed before a
       notary. At this point, the 45-90 day process of legally perfecting the sale of
       the purchased income stream through a court order begins. During this time,
       there is minimal communication with the annuitants with the exception of
       local counsel providing a Notice of Hearing related to their upcoming court
       date and providing the annuitant the anticipated funding date.19

The new documents and related testimony demonstrate that this representation was

misleading.


14 Coll Decl. ¶ 14.
15 Coll Decl. ¶ 15.
16 Coll Decl. ¶ 16.
17 Coll Decl. ¶ 17.
18 Coll Decl. ¶ 18.
19 See Coll Decl. ¶ 19.


                                                6
          Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 7 of 26



                b. The Bureau requested the documents a second time in
                   May 2018.

         After concluding its investigation and filing this lawsuit, the Bureau issued its first

requests for production of documents to Access Funding on May 7, 2018. These requests

sought:

        “All Documents relating to [Access Funding’s] evaluation of a consumer’s mental

         capacity to complete a Structured Settlement transfer,”20

        “All Documents relating to [Access Funding’s] evaluation of a consumer’s best

         interest in connection with a Structured Settlement transfer,”21

        “All Documents used by any of [Access Funding’s] employees who interacted with

         consumers regarding Structured Settlements, including but not limited to scripts,

         talking points, outlines, marketing, advertisements, and FAQs,”22 and

        “All Documents used to assess or describe a consumer’s financial situation or needs

         or anticipated use of the proceeds from the consumer’s transfer of Structured

         Settlement payments to Access Funding.”23

Access Funding objected to these four requests and referred generally to the documents

already produced in response to the September 18, 2015, CID.24 Access Funding produced

no additional documents to the Bureau in response to these requests.




20 Coll Decl. Ex. 5 at 7.
21 Id.
22 Id.
23 Id.
24 See Coll Decl. Ex. 7 at 7-9.


                                                 7
        Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 8 of 26



               c. The Bureau requested the documents a third time in July 2018.

       The Bureau issued additional requests for production of documents to Access

Funding on July 27, 2018. These requests sought:

      “All Documents reflecting communications with consumers, regardless of whether

        they completed a structured-settlement transfer with Access Funding,”25 and

      “All policies, procedures, and other Documents relating to [Access Funding’s]

        interactions with consumers.”26

In replying to these two requests, Access Funding again referenced its productions in

response to the September 18, 2015, CID and produced no additional documents.

               d. Access Funding produced additional responsive documents
                  after November 2018.

       On November 20, 2018, the Bureau learned of a recent, large production of

documents by Access Funding to the Maryland Attorney General’s Office.27 The Bureau

received several documents from the Maryland Attorney General’s Office and ran searches

to confirm that they were not duplicates of information already in the Bureau’s possession.

On November 27, 2018, the Bureau requested a meet and confer with Defendants

regarding the Bureau’s potential motion to compel the production of these improperly

withheld documents.28 Access Funding then agreed to produce the documents it had

produced to the Maryland Attorney General’s Office and to jointly seek an extension of

discovery and other deadlines to provide the Bureau time to review them.29


25 Coll Decl. Ex. 6 at 6.
26 Id.
27 Coll Decl. ¶ 20
28 Coll Decl. Ex. 9.
29 Coll Decl. Ex. 10.


                                             8
        Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 9 of 26



       Access Funding produced over 35,000 documents to the Bureau on

November 30, 2018.30 Differences between production formats used by Access Funding in

its various productions required that the Bureau perform document-specific manual

searches to determine that the November 30, 2018, production contained many responsive

documents that Access Funding had not previously produced.31 By a December 18, 2018

letter, the Bureau asked Access Funding to conduct an additional search using search

terms identified by the Bureau to probe the completeness of the production made to the

Maryland Attorney General’s Office for the Bureau’s purposes. 32 The Bureau also

requested that Defendants join another motion to extend deadlines so the Bureau could

review the newly produced documents and revise its deposition strategy as necessary.33

Access Funding produced additional documents on January 2, 2019; January 29, 2019;

and February 22, 2019.34 Together, these last three productions contained over 4,500

additional documents, and each of the three productions contained responsive, previously

withheld documents.35

              e. The new documents revealed new facts.

       The productions on or after November 30, 2018 included never-before-seen sales-

related documents that improved and changed the Bureau’s understanding of the Access

Funding Defendants’ interactions with consumers: rather than acting as a passive broker

of structured-settlement transfers, Access Funding provided significant financial advice to



30 Coll Decl. ¶ 22 and Ex. 11.
31 Coll Decl. ¶ 24.
32 Coll Decl. Ex. 12.
33 Id.
34 Coll Decl. Exs. 13-15.
35 Coll Decl. ¶ 13.36 Coll Decl. Ex. 4 at 27-28.


                                                   9
          Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 10 of 26



consumers. In particular, Access Funding produced for the first time the Access Funding

Sales Manual and certain sales scripts, all of which were responsive to multiple requests in

the September 18, 2015, CID and the May 7, 2018, and July 27, 2018, requests for

production.

          The Access Funding Sales Manual stated:36

         “Everyone wants the money, but they are afraid of getting ripped off or making the

          wrong decision. Before you get to the quoting part of the conversation, two things

          must occur: 1) You have made a connection with the customer, built up

          the best interest, evaluated their financial needs and have come up with

          a customized plan that solves their problem. 2) Properly explained the TMV

          concept. The TMV concept and best interest support are your two key selling points

          used to counter price objections. It doesn’t matter how many times you have to

          repeat yourself, keep using examples of TMV until it sinks in and they understand”

          (emphasis added).

         “A lot of customers are hesitant to sell their monthly payments because in many

          cases it is their only source of income. You need to redirect the conversation and get

          them thinking about the benefits of the lump vs. the negatives of not receiving

          monthly payments. Most of the prospects are very short sighted, so get them

          thinking about the future. Ask them ‘What were you planning on doing when the

          money payments stop? What is your plan B? You are going to have to either get a

          job or start a business eventually, so why not start preparing for the future now?’ If



36   Coll Decl. Ex. 4 at 27-28.

                                                 10
          Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 11 of 26



          you cannot get them to take the short sighted blinders off, do not purchase the

          immediate payments. Instead start purchasing 1 or 2 years out….”

The Sales Manual also outlined Access Funding’s approach with consumers, further

altering the Bureau’s analysis of the completeness of its allegations and claims. While

Defendant Boghosian’s deposition testimony disclaims the use of the full Sales Manual in

practice, the document productions and testimony of other witnesses demonstrates that

these sections regarding interactions with consumers are a distillation of the best practices

developed by sales people over the course of Access Funding’s operation.

          One call script37 included the following instructions for salespeople, including:

         “Remember that with each option the payments that are closer in will get you the

          best dollar for dollar return because of the time value of money that we discussed. A

          dollar today is worth more than a dollar tomorrow, right?”

         “That is why it is so important that the time value of money concept is engrained in

          their head from the start. Repetition is key here. Go over the options again

          maximizing the benefits and minimizing the negatives. Say the same thing over and

          over in different ways. Use examples of inflation….”

         “Build up the best interest so that they choose the bigger deal with the bigger

          spreads.”

         “Know your audience. These are not finance wizards and the savings on the back

          end or additional funds need to be put in perspective. If you are talking to a young

          urban, use the Jordan’s example. If you can tell that they are a heavy smoker, use

          the cigarettes example. If it is a single mother, use the bags of groceries example.”

37   Coll Decl. Ex. 1 at 8-9, 12.

                                                 11
       Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 12 of 26



Another sales script includes as the answer to consumers’ questions about what separates

Access Funding from its competitors: “We take the time to listen to your needs and

customize a plan that will work for you. We do not pressure you to sell more payments

than you need to. My job is to help you take care of your financial needs today without

putting you in a position that will not hurt you tomorrow.”38 A version of a sales script not

produced until February 22, 2019, included the statement, “Note: Prudent practice is to

obtain an [sic] mental evaluation—make sure she has the mental capacity to understand

the contract and enter into the transaction.”39 With the production of these sales scripts,

the Bureau first learned of these specific sales tactics.

              f. March 2019 deposition testimony corroborated the Bureau’s
                 new understanding of Access Funding’s actions.

       The recently produced documents also enabled the Bureau to question deponents

more effectively about Access Funding’s practices. One former Access Funding sales

associate testified about the importance of explaining the time value of money and

inflation to consumers.40 He said: “The best and the easiest way is . . . typically a dollar

today is worth more than a dollar tomorrow. And the reason why that is, there’s inflation,

cost of goods and services going up over a period of time, and the money that’s sitting there

for you with no increase, it’s just losing value every year.”41 Further, he stated that he

would ask questions to understand consumers’ needs to formulate the options available

from Access Funding.42 In addition, the former Access Funding sales manager testified that



38 Id. at 7.
39 Coll Decl. Ex. 16 at 6.
40 Coll Decl. Ex. 2 at 8-9.
41 Id. at 9.
42 Id. at 5-6.


                                               12
       Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 13 of 26



he was aware sales associates would sometimes provide consumers with their “professional

opinion” about the best structured settlement purchase option for them.43

              g. The parties have jointly requested multiple extensions to the
                 scheduling order.

       The Court has granted five extensions of the discovery deadline in this matter, all of

which were jointly requested by the parties: two extensions to allow the parties time for

settlement discussion,44 two to grant the Bureau time before depositions to review the

thousands of documents previously withheld by the Defendants,45 and one to allow the

continuation of a consumer deposition.46 None of the joint motions addressed the deadline

for amending the pleadings, because that date had passed before the parties requested the

first extension to pursue settlement negotiations and the Bureau was operating under the

assumption that it had received from Defendants all responsive documents.47

       Discovery closed on April 9, 2019, and pretrial dispositive motions would have been

due by May 24, 2019.48

                                   LEGAL STANDARD

       When a party seeks to amend its pleadings after the deadline for doing so in a

court’s scheduling order has expired, it must satisfy Rule 16, which states that the court’s




43 Coll Decl. Ex. 17 at 6.
44 ECF 79 and 84.
45 ECF 86 and 93.
46 ECF 98.
47 See ECF 79.
48 ECF 98. (After a May 15, 2019, conference call (ECF 101) and the filing of a proposed

schedule (ECF 104), the Court ordered the filing of these motions by May 24, 2019
(ECF 105).)

                                              13
       Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 14 of 26



schedule “may be modified only for good cause and with the judge’s consent.”49 The

moving party has the burden of demonstrating good cause, which involves a showing that

it has acted diligently and in good faith.50 A party’s failure to move for leave to amend

before the deadline does not, in itself, constitute a lack of diligence, even where the

information supporting amendment was known before the party filed its request.51 If the

amendment would cause delay, the court may consider the length of the delay and whether

it will prejudice the non-moving party.52

       Once the moving party has demonstrated good cause for the requested modification,

the court will turn to Rule 15, which specifies that leave to amend a complaint “shall be

freely given when justice so requires.”53 Such leave “should be denied only when the

amendment would be prejudicial to the opposing party, there has been bad faith on the

part of the moving party, or the amendment would be futile.”54 The decision to allow an

amended complaint is within the discretion of the court, but must be based upon a

justifying reason.55 “If the underlying facts or circumstances relied upon by plaintiff may be




49 Fed. R. Civ. P. 16(b)(4); Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir.
2008); see also Cook v. Howard, 484 F. App’x 805, 814-15 (4th Cir. 2012) (per curiam)
(“[U]nder Rule 16(b)(4), a party must first demonstrate ‘good cause’ to modify the
scheduling order deadlines, before also satisfying the Rule 15(a)(2) standard for
amendment.”).
50 Kantsevoy v. LumenR LLC, No. 17-359, 2018 WL 3468078 at *5-6 (D. Md.

Mar. 13, 2018).
51 Weisheit v. Rosenberg & Assoc., LLC, No. JKB-17-0823, 2018 WL 1942196 at *3-4, (D.

Md. April 25, 2018).
52 Id. at *6.
53 Fed. R. Civ. P. 15(a)(2).
54 Edwards v. City of Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999) (internal quotation and

citation omitted).
55 Foman v. Davis, 371 U.S. 178, 182 (1962).


                                              14
       Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 15 of 26



a proper subject of relief, he ought to be afforded an opportunity to test his claim on the

merits.”56

                                      ARGUMENT

       1. The Bureau has shown good cause to extend time to amend the
          pleadings.

       To demonstrate good cause, the party seeking relief must “‘show that the deadlines

cannot reasonably be met despite the party’s diligence,’ and whatever other factors are also

considered, ‘the good-cause standard will not be satisfied if the [district] court concludes

that the party seeking relief (or that party’s attorney) has not acted diligently in compliance

with the schedule.’”57 In determining whether the moving party has met its burden to show

good cause, a court may consider “whether the moving party acted in good faith, the length

of the delay and its effects, and whether the delay will prejudice the non-moving party.”58

       While the deadline for amending the pleadings passed nearly eleven months ago,

the Bureau has worked assiduously during that time to litigate and resolve this matter. The

Bureau repeatedly sought information regarding Access Funding’s communications with

consumers, including its policies, procedures, and sales scripts, and Access Funding

repeatedly responded that it had produced all responsive documents. The Bureau did not

become aware until the end of November 2018 that additional responsive documents

existed and had been withheld improperly by Access Funding during the Bureau’s

investigation and during discovery. After discovering the existence of these nearly 40,000

56 Id.
57 Cook, 484 F. App’x at 815 (alterations in Cook) (quoting 6A Charles Allen Wright &
Arthur R. Miller, Federal Practice & Procedure § 1522.2 (3d ed. 2010)).
58 Elat v. Ngoubene, 993 F.Supp.2d 497, 520 (D. Md. 2014) (citing Tawwaab v. Va. Linen

Serv., Inc., 729 F.Supp.2d 757, 768-69 (Bankr. D. Md. 2010)).59 Discovery closed on April
9, 2019. See ECF 98.

                                              15
       Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 16 of 26



additional documents, the Bureau quickly reviewed them—including those the Defendants

produced immediately before the start of depositions last January and February.

      The effects of the requested extension would not prejudice the Defendants. Because

the new counts in the proposed Second Amended Complaint mirror counts in the First

Amended Complaint, the Bureau is not seeking any additional time for discovery and

Defendants should not need additional discovery either.59 After the Second Amended

Complaint is entered, the Bureau expects to proceed to the parties’ briefing of motions for

summary judgment. In sum, the Bureau has demonstrated good cause for requesting leave

to amend the pleadings after the deadline in the scheduling order.

      2. The Bureau’s proposed amendment would not cause prejudice and is
         made in good faith.

      Rule 15 states that leave to amend the pleadings before trial “shall be freely given

when justice so requires.”60 Part of the Rule 15 analysis is to determine whether the

amendment would be prejudicial to the opposing party or there has been bad faith on the

part of the moving party.61 Like in Davis v. Piper Aircraft Corp., where the Fourth Circuit

held that, because the “defendant was from the outset made fully aware of the events giving

rise to the action,” permitting the plaintiff to amend the complaint “could not in any way

prejudice the preparation of defendant’s case,”62 Defendants would not be prejudiced here,

because they have always been aware of the facts underpinning the proposed Second

Amended Complaint’s new allegations. And the Bureau has not acted in bad faith—the

Bureau repeatedly sought facts regarding Access Funding’s sales tactics, and, as soon as it

59 Discovery closed on April 9, 2019. See ECF 98.
60 Fed. R. Civ. P. 15(a)(2).
61 Edwards, 178 F.3d at 242.
62 See 615 F.2d 606, 613 (4th Cir. 1980).


                                             16
       Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 17 of 26



was apparent that Defendants wrongly withheld responsive documents, the Bureau

demanded their production. The Bureau is not seeking unfair tactical advantage, adding

surprise allegations, or causing unwarranted delay.63 Accordingly, the Bureau should be

allowed to amend its Complaint and to test its allegations against Defendants on the

merits.

       3. The Bureau’s proposed amendment is not futile.

       A court may deny leave to amend where it would be futile to do so.64 An amendment

is futile where the amended complaint could not withstand a motion to dismiss under

Rule 12(b)(6) because it “fails to ‘state a claim to relief that is plausible on its face.’”65 In

determining whether an amendment is futile, “the Court construes all facts and reasonable

inferences derived therefrom in the light most favorable to the plaintiff.”66 And for

purposes of evaluating the likelihood of dismissal, the allegations in the proposed amended

complaint must be assumed to be true.67

               a. Access Funding is a “covered person.”

       A “covered person” is one that offers or provides a consumer-financial product or

service.68 The CFPA defines “financial product or service” to include “providing financial

advisory services . . . to consumers on individual financial matters.”69 The court has already

found that certain practices constitute providing financial-advisory services. Specifically, in


63 See 6 Wright & Miller, § 1487 n.30.
64 See, e.g., Edwards, 178 F.3d at 242.
65 Applegate, LP v. City of Frederick, 179 F. Supp. 3d 522, 527–28 (D. Md. 2016) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
66 Id. (citing Ibarra v. United States, 120 F.3d 472, 474 (4th Cir.1997)).
67 See Ashcroft v. Iqbal, 556 U.S. 662, 696 (2009) (citing Twombly, 550 U.S. at 555).
6812 U.S.C. § 5481(6)(A).
69 12 U.S.C. § 5481(15)(A)(viii).


                                                 17
       Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 18 of 26



its order regarding Defendants’ motions to dismiss the November 2016 complaint, the

court noted that the CFPA defines one type of financial product or service as “providing

financial advisory services . . . to consumers on individual financial matters,” (quoting

12 U.S.C. § 5481(15)(A)(viii)), and stated that with respect to Defendant Charles Smith

“[t]he decision whether to sell a structured settlement for an immediate lump sum

payment is clearly an ‘individual financial matter.’”70

       The new facts in the proposed Second Amended Complaint illustrate Access

Funding’s actions as a provider of financial-advisory services. Access Funding advised

consumers about the supposed financial benefit of structured-settlement transfers

generally and the benefits to the consumer in particular of the offered lump-sum

payments, including attempting to explain to consumers the time value of money and the

effect of inflation to show that a lump sum was more financially beneficial than receiving

payments over time.71 Access Funding trained its sales associates that explaining the so-

called “time value of money” should be used as a sales tactic to convince consumers to

complete the transaction and that this tactic was the most important part of any sales

call.72 As demonstrated by the language in the Sales Manual—“You have made a connection

with the customer, built up the best interest, evaluated their financial needs and have come

up with a customized plan that solves their problem”—Access Funding told consumers that

it would assess their best interests and evaluate their needs, when in fact Access Funding

pushed consumers to choose the arrangements that maximized Access Funding’s profits.73


70 Memorandum, CFPB v. Access Funding, et al., September 13, 2017, J. Motz, ECF 27.
71 Coll Decl. Ex. 1 and 2.
72 Coll Decl. Ex. 3 at 14.
73 Coll Decl. Ex. 4 at 27.


                                              18
         Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 19 of 26



In sum, these actions turned Access Funding employees from salespeople to providers of

financial advice as they helped consumers decide whether to sell a structured settlement

for an immediate lump-sum payment.

               b. The Access Funding Defendants engaged in unfair, deceptive,
                  and abusive acts practices.

         The proposed Second Amended Complaint alleges that the Access Funding

Defendants engaged in unfair, abusive, and deceptive acts and practices. Each of these

three counts mirror the counts that the Bureau has previously alleged against Smith.74

While the First Amended Complaint alleged that the Access Funding Defendants

substantially assisted Smith’s unfair, deceptive, and abusive acts and practices

(“UDAAPs”), the Bureau did not at the time of filing have facts sufficient to allege that the

Access Funding Defendants directly engaged in UDAAPs. The new facts change that. Each

of the Bureau’s new claims hinge on two key aspects of Access Funding’s conduct:

(1) advising consumers that transferring their structured-settlement payments would be

more financially beneficial than collecting the payments over time, (2) while

simultaneously minimizing for consumers the importance of their receiving independent

professional advice regarding the structured-settlement transfer. Access Funding referred

consumers to Smith, who was not independent from Access Funding and who did not

provide consumers with true independent professional advice, while discouraging

consumers from seeking truly independent professional advice.




74   See First Amended Complaint, December 13, 2017, ECF 44.

                                              19
       Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 20 of 26



                     i. The Access Funding Defendants’ actions were unfair.

      An act or practice is “unfair” if it “is likely to cause substantial injury

to consumers which is not reasonably avoidable by consumers,” and that “such substantial

injury is not outweighed by countervailing benefits to consumers or to competition.”75 This

standard for the meaning of unfair acts or practices is borrowed from the Federal Trade

Commission Act (“FTCA”).76 Under the FTCA, a “substantial injury” is generally a financial

one, although certain other types of injuries are cognizable as well.77 As the FTC has

recognized, unfairness claims often involve “sales techniques [that] prevent consumers

from effectively making their own decisions.”78

      Access Funding offered or provided financial-advisory services to consumers

regarding their structured-settlement transactions, including advising consumers that

transferring their structured-settlement payments would be more financially beneficial

than collecting the payments over time.79 After establishing a relationship with consumers

by providing financial advisory services, Access Funding referred nearly all Maryland

consumers to Smith. Access Funding did not tell consumers about its relationship with

Smith. Then Smith provided no advice to these consumers and was compensated directly

by Access Funding for his services.




75 12 U.S.C. § 5531(c)(1).
76 CFPB v. NDG Fin. Corp., 15-CV-5211 (CM), 2016 WL 7188792, at *13 (S.D.N.Y.
Dec. 2, 2016) (citing CFPB v. ITT Educ. Servs., Inc., No. 1:14 Civ. 00292, 2015 WL
1013508, at *25 (S.D. Ind. Mar. 6, 2015)).
77 Id.
78 See FTC Policy Statement on Unfairness (1980), available at

https://www.ftc.gov/public-statements/1980/12/ftc-policy-statement-unfairness.
79 See Coll Decl. Ex. 1.


                                               20
       Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 21 of 26



       Access Funding’s conduct caused or was likely to cause substantial injury because it

led consumers to believe that the structured-settlement transfer was a good financial

decision for them. Access Funding’s conduct also prevented consumers from obtaining real

independent advice before completing their structured-settlement transfers. Consumers

who otherwise could have availed themselves of truly independent advice, which might

have dissuaded them from moving forward with transactions that were not in their best

interests or permitted them to evaluate alternatives, were not aware that the advice they

were receiving was not independent.

       The injury to consumers was not reasonably avoidable because financially

unsophisticated consumers were led to believe that the Access Funding sales people were

providing advice in their best interests. Further, Access Funding minimized the importance

of receiving the kind of independent professional advice that could have alerted consumers

about the risks and potential injury that could result from entering into a structured-

settlement transfer with Access Funding. In addition, the injury to consumers was not

reasonably avoidable because Smith, the purported independent professional advisor to

whom Access Funding referred consumers, was not actually independent, thus lulling

consumers into believing that they were, in fact, receiving the kind of independent

professional advice that could have alerted them to the risks and potential injury that could

result from entering into a structured-settlement transfer with Access Funding.

       The injury was not outweighed by countervailing benefits to consumers or to

competition. While consumers received a lump sum from their structured-settlement

transfers, that benefit did not outweigh their injury. These consumers received a structured

settlement because a court determined that a structured settlement would be better for

                                             21
       Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 22 of 26



them than a lump sum, and many consumers’ structured settlements were based on their

suffering cognitive impairments. Access Funding’s conduct prevented consumers from

receiving the independent professional advice that may have prevented them from selling

their future payments at all or for so little. Further, competition was harmed by Access

Funding’s conduct, since there is a competitive market for structured settlement deals, and

consumers receiving true independent advice likely would demand a larger lump-sum

payment for their future structure-settlement payments.

                     ii. The Access Funding Defendants’ actions were deceptive.

       Under the CFPA, it is unlawful for a covered person to engage in a deceptive act or

practice.80 An act or practice is deceptive if it involves a material misrepresentation or

omission that is likely to mislead consumers acting reasonably under the circumstances.81

       Access Funding told consumers that transferring their structured-settlement

payments would be more financially beneficial than collecting the payments over time, but

then prevented consumers from receiving the required independent advice that might

reveal whether the transaction was actually in the consumer’s best interest. Access Funding

referred nearly all of its Maryland consumers to Smith for independent advice, ensured

Smith could contact the consumers, had consumers sign documents saying they had

received independent professional advice before they had spoken with Smith, and paid

Smith directly for his services.




8012 U.S.C. § 5536(a)(1)(B).
81CFPB v. Gordon, 819 F.3d 1179, 1192-93 (9th Cir. 2016); see also CFPB v. NDG Fin.
Corp., No. 15-CV-5211 (CM), 2016 WL 7188792, at *14 (S.D.N.Y. Dec. 2,
2016), reconsideration denied, No. 15-CV-5211 (CM), 2016 WL 7742784 (S.D.N.Y. Dec. 19,
2016).

                                              22
       Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 23 of 26



      Access Funding represented, directly or indirectly, expressly or by implication, to

consumers that they needed independent advice on their structured-settlement transfers to

complete them. Access Funding also represented to consumers that Smith would provide

independent advice. Access Funding also had consumers sign documents stating: “I have

been advised to seek independent professional advice in connection with the transfer. I

have received independent professional advice and desire to go forward with the

transaction.” In fact, Access Funding omitted or misrepresented its relationship with

Smith. Smith had personal and professional ties to the Access Funding Defendants and

was paid directly by Access Funding. Consumers were reasonable in believing Access

Funding’s express representations that Smith would provide independent professional

advice to them. Access Funding’s express misrepresentations about Smith’s independence

are presumptively material.82 Further, these misrepresentations are likely material to

consumers because, if they had known that Smith was not independent, they could have

opted to seek advice elsewhere.83

                   iii. The Access Funding Defendants’ actions were abusive.

      Under the CFPA, an act or practice is abusive in connection with the provision of a

consumer financial product or service if it takes unreasonable advantage of “the reasonable




82 FTC Policy Statement on Deception. See also Fanning v. FTC, 821 F.3d 164, 172-73 (1st
Cir. 2016); FTC v. Pantron I Corp., 33 F.3d 1088, 1095-96 (9th Cir. 1994); Kraft, Inc. v.
FTC, 970 F.2d 311, 322 (7th Cir. 1992).
83 FTC Policy Statement on Deception; see also FTC v. Cyberspace.com LLC, 453 F.3d

1196, 1201 (9th Cir. 2006) (citing Cliffdale Assoc., Inc., 103 F.T.C. 110, 165 (1984));
Novartis Corp. v. FTC, 223 F.3d 783, 786 (D.C. Cir. 2000) (quoting Matter of Cliffdale
Assoc., Inc., 103 F.T.C. 110 (1984)).

                                            23
       Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 24 of 26



reliance by the consumer on a covered person to act in the interests of the consumer”84 or

if it takes unreasonable advantage of “a lack of understanding on the part of the consumer

of the material risks, costs, or conditions of the product or service.”85

       The Access Funding Defendants’ actions were abusive in two ways. First, consumers

reasonably relied on Access Funding to provide financial-advisory services related to their

structured-settlement transfers, and the Access Funding Defendants took unreasonable

advantage of that reliance.86 Access Funding encouraged salespeople to create a

relationship with consumers in which consumers felt comfortable relying on the

salespeople’s advice. Salespeople advised consumers that transferring their structured-

settlement payments would be more financially beneficial than collecting the payments

over time, told consumers that it would assist consumers in completing a structured-

settlement transfer, and directed consumers to Smith as part of that completion.

Consumers reasonably relied on Access Funding to provide the financial-advisory services

to complete the transaction and to act in consumers’ interests. Access Funding minimized

the importance of receiving the kind of independent professional advice that could have

alerted consumers about the risks and potential injury that could result from entering into

a structured-settlement transfer with Access Funding, and instead referred consumers to

Smith, who was not independent from Access Funding and who did not provide consumers

with true independent professional advice. In doing so, Access Funding took unreasonable

advantage of consumers’ reasonable reliance on Access Funding to act in their interests.


84 12 U.S.C. § 5531(d)(2)(C); see also CFPB v. ITT Educ. Servs., Inc., 219 F. Supp. 3d 878,
918-21 (S.D. Ind. 2015).
85 12 U.S.C. § 5531(d)(2)(A).
86 See 12 U.S.C. § 5531(d)(2)(C).


                                               24
         Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 25 of 26



         Second, the Access Funding Defendants took unreasonable advantage of consumers’

lack of understanding of the material risks, costs, or conditions of the financial-advisory

services they provided.87 Structured-settlement transfers are complicated transactions, and

the consumers targeted by Access Funding were not financially sophisticated. Indeed,

many suffered cognitive impairments as a result of lead poisoning, which led to their court-

ordered structured settlement in the first place. Access Funding provided financial advice

to unsophisticated consumers that was misleading or untrue. Access Funding also

downplayed the importance of consumers receiving independent professional advice

regarding the structured-settlement transfer and instead referred consumers to Smith,

who was not independent from Access Funding and who Access Funding relied upon to

quickly process the transaction and not provide consumers with true independent

professional advice. Access Funding took unreasonable advantage of consumers’ lack of

understanding of the risk and cost of the financial-advisory services.

                                         CONCLUSION

         Because the Bureau has shown good cause to modify the scheduling order, and

because the proposed amendment would not be prejudicial to Defendants, is not being

presented in bad faith, and would not be futile, the Court should extend the deadline for

amending pleadings and grant the Bureau leave to amend its complaint.



                                      Respectfully submitted,

                                      _/s/ Christina S. Coll________________
                                      Christina S. Coll
                                      Meghan Sherman Cater

87   See 12 U.S.C. § 5531(d)(2)(A).

                                                25
Case 1:16-cv-03759-ELH Document 107 Filed 05/24/19 Page 26 of 26



                       James Meade
                       Navid Vazire
                       Enforcement Attorneys
                       Bureau of Consumer Financial Protection
                       1700 G Street, NW
                       Washington, D.C. 20552
                       Telephone (Coll): 202-435-7843
                       Telephone (Cater): 202-435-9165
                       Telephone (Meade): 415-645-6616
                       Telephone (Vazire): 202-435-7270
                       Facsimile: 202-435-7722
                       christina.coll@cfpb.gov
                       meghan.cater@cfpb.gov
                       james.meade@cfpb.gov
                       navid.vazire@cfpb.gov
                       Attorneys for Plaintiff
                       Consumer Financial Protection Bureau




                                26
